DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments of 5/20/2022 do not meet rule 37 CFR 1.121 because the changes are not made relative to the immediate prior version of the claims, claims filed claims 4/29/2022, relevant text copied  hereafter. 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.
	For purposes of examination on the merits the claims as filed on 5/20/2022 will be treated as proper, under 37 CFR 1.121.  
	To avoid confusion with future claim amendments the applicant should cancel claims 1-20 and renumber any future claims starting with claim 21.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to include “the hook component at least partially encloses the one or more hinge pins on four sides”.  The specification as originally filed does not provide support for such structure.  Applicant points to paragraph [0069] and figure 9B.  The examiner reviewed of paragraph [0069] and figure 9B and did not find any support for the recited claim language.  The pins set forth in the figures and specification are round and do not have four sides and further the hook structure set forth is not capable of partially enclosing on four sides more than one hinge pin at a time. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 14, 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al(2017/0128301, hereinafter Wak) in view of Edavana et al.(2015/0300064, hereinafter Ed).
Claim 1 - Wak teaches an infant care station, incubator -11-, including: a wall       -23- of the infant care station, wherein the wall -23- comprises a primary latch -74- and at least one secondary latch -63- and -64- being  hinges.  Wak does not teach at least a top pin and a bottom pin with corresponding pin receptors or releasing the top pin when a force is applied to the wall.
Ed teaches an infant warmer including a front wall -106- removably mounted to the warmer by hinge elements -104-(pivoting hinge) and -102-(slotted hinge). (In the description of ED element numbers -102- and -104- seem to be interchanged at times)  For the discussion element -104- will be referred to as “pivoting hinge” and element -102- will be referred to as “slotted hinge”.

    PNG
    media_image1.png
    448
    752
    media_image1.png
    Greyscale


Ed teaches at least one bottom pin -200- and at least one top pin, shown in labeled figure 5 above, one or more pin acceptors slots -300- proximate the hinge, wherein the one or more pin acceptors -300- hold the at least one bottom pin -200- and the at least one top pin of the hinge in a closed position of the wall, see paragraph [0025] top pin is in slot portion -306- and the bottom pin is in slot portion -302-, and wherein the at least one top pin of the wall is released from the one or more pin acceptors in response to a pulling upward force applied to the wall.


It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the hinges taught by Ed in place of the lower hinges of Wak to gain the advantage of being able to remove the door with only a pulling force.  The hinge of Wak require rotation of the wall and then operation of mechanical member -107-.  This would also replace mechanical elements with fixed elements thereby reducing the chance of mechanical breakage.


Such a combination would have the predictable results of the device of Wak using the lower hinges and door/bottom structure of Ed in place of those of Wak.  The combination would also have a high expectation of success because both types of hinges are old and well known in the infant care arts.
As shown in the annotated figure 5 below, the pins extend in a parallel direction from a shared side wall as claimed.
    PNG
    media_image2.png
    756
    818
    media_image2.png
    Greyscale



Claim 2 - the combination teaches an infant care station of claim 1, wherein the one or more pin acceptors -slotted hinge- each comprise a groove, slot -300- of a predetermined configuration, see figure 6, and wherein the force comprises an upward force, a pulling force, or a combination thereof.

Claim 6 - the combination teaches wherein a second force in an upward direction applied to the wall in an open position results in the one or more bottom pins moving upward in the one or more pin acceptors, and wherein the wall is detached from the infant care station in response to the one or more bottom pins exiting a top of each of the one or more pin acceptors, the open end of slot portion -306- allows an upward force to remove the pin -200- out of the opening, paragraph [0025] of ED.

Claim 8 the combination teaches a single pin -200- is inserted into slot (hollow space) -300-.  The pin -200- is also mounted in an opening in pivoting hinge -104-.

Claim 9 - as shown in the labeled figure above there is a first lower pin -200- and a first top pin on one side of the hinge and a second top pin and a second lower pin -200- on a second side of the hinge. 

Claim 14 - Wak teaches an infant care station, incubator -11-, including: a wall       -23- of the infant care station, wherein the wall -23- comprises a primary latch -74- and at least one secondary latch -63- and -64- being  hinges.  Wak does not teach at least a top pin and a bottom pin with corresponding pin receptors or releasing the top pin when a force is applied to the wall.
Ed teaches an infant warmer including a front wall -106- removably mounted to the warmer by hinge elements -104-(pivoting hinge) and -102-(slotted hinge). (In the description of ED element numbers -102- and -104- seem to be interchanged at times)  For the discussion element -104- will be referred to as “pivoting hinge” and element -102- will be referred to as “slotted hinge”.

    PNG
    media_image1.png
    448
    752
    media_image1.png
    Greyscale


Ed teaches at least one bottom pin -200- and at least one top pin, shown in labeled figure 5 above, one or more pin acceptors slots -300- proximate the hinge, wherein the one or more pin acceptors -300- hold the at least one bottom pin -200- and the at least one top pin of the hinge in a closed position of the wall, see paragraph [0025] top pin is in slot portion -306- and the bottom pin is in slot portion -302-, and wherein the at least one top pin of the wall is released from the one or more pin acceptors in response to a pulling upward force applied to the wall.  A second force in an upward direction applied to the wall in an open position results in the one or more bottom pins moving upward in the one or more pin acceptors, and wherein the wall is detached from the infant care station in response to the one or more bottom pins exiting a top of each of the one or more pin acceptors, the open end of slot portion -306- allows an upward force to remove the pin -200- out of the opening, paragraph [0025] of ED.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the hinges taught by Ed in place of the lower hinges of Wak to gain the advantage of being able to remove the door with only a pulling force.  The hinge of Wak require rotation of the wall and then operation of mechanical member -107-.  This would also replace mechanical elements with fixed elements thereby reducing the chance of mechanical breakage.
Such a combination would have the predictable results of the device of Wak using the lower hinges and door/bottom structure of Ed in place of those of Wak.  The combination would also have a high expectation of success because both types of hinges are old and well known in the infant care arts.

As shown in annotated figure 5 below the pins extend from a shared side of the hinge in a parallel direction.

    PNG
    media_image2.png
    756
    818
    media_image2.png
    Greyscale

Claim 17 - the at least one bottom pin -200- , the at least one top pin, or a combination thereof, comprises a single pin inserted into a hollow space of the hinge in slot -300-, the pin is also mounted in an opening in pivoting hinge -104-.

Claim 18 - as shown in the labeled figure above there is a first lower pin -200- and a first top pin on one side of the hinge and a second top pin and a second lower pin -200- on a second side of the hinge. 
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
	Regarding the rejection under 35 USC 103 Wak and Ed it is the position of the office that the pins of the combination extend in a parallel direction from a shared edge as set forth above.  The examiner agreed that the tabs of Ed extend downward but they additionally extend away from the shared side as shown above in the annotated figures.

Allowable Subject Matter
Claims 3, 4, 5, 7, 10, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3, 4, 19 and 20 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the secondary latches include a groove including a wider portion and a narrower portion as claimed.  
	Regarding  claims 5 and 15 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the secondary latch includes a cylindrical top pin and a bottom pin with at least one flat edge.
Regarding  claims 7 and 16 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein at least one of the top pins or bottom pins includes a section to break in response to a predetermined breaking force that exceeds a threshold.
	Regarding  claim 10 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the at least one bottom pin or the at least one top pin is a push-release type pin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791